DETAILED ACTION
The Examiner acknowledges Claims 1 and 4-10 have been amended, Claims 14-25 have been cancelled and Claims 26-37 have been added.
Response to Arguments
Applicant’s arguments and amendments with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of Claims 5-10 has been withdrawn. 
Applicant’s arguments and amendments have been considered but are moot because the new amendments have necessitated a new ground(s) of rejection.
Claim Rejections - 35 USC § 112
Claim 1 [and its dependents] are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not set forth “the each ring guide and the corresponding vertical support are spaced apart from each other”. Furthermore, the Drawings do not show them spaced apart. In addition, when the tower body is under load, it is displaced laterally but is limited by the vertical support. Thus under certain lateral loads, the ring guide and the vertical support would not be spaced apart from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2017/0058549 to Stiesdal in view of US Patent # 10,465,660 to Agassi.
Regarding claim 26, Stiesdal teaches in Figure 1, a tower structure (10) [wind turbine (Paragraph 0039)] comprising: a tapered (Paragraph 0025) tower body (21) [tower segments (Paragraph 0041)]; a foundation (25) [tower base (Paragraph 0041)] to which a bottom end of the tower body (21) is fixed; a plurality of vertical supports (22) [buttresses (Paragraph 0044)] fixed around a perimeter of the tower body (21); and a support structure (23) [attachment piece (Paragraph 0041)] connecting a top portion of each of the plurality of vertical supports (22) to the tower body (21), wherein the tower body (21) is hollow [see Figure 4] and has a wall having a wall thickness which varies along a height of the tower body (Paragraph 0021), and wherein the thickness of the wall decreases (Paragraph 0021) from the bottom end of the tower body to a height corresponding to a connection point of the support structure (23) and the tower body (21), and decreases from the height corresponding to the connection point (Paragraph 0021) of the support structure (23) and the tower body (21) to a top end of the tower body (21). Stiesdal does not teach the thickness of the tower body has a step on an inner surface of the wall at a height corresponding to a connection point of the support structure and the tower body. However, Agassi teaches a tower body that is thicker at a connection point (Column 7, Lines 41-45) thus creating a step on an inner surface of the wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a step on the inner surface of the tower body at a connection point to the support structure in order to make that portion of the tower body stronger (Column 7, Line 42) to handle the load of the support structure.
Regarding claims 27-30, Stiesdal in view of Agassi teach a tower structure. Furthermore, Agassi teaches in Figure 7A, one or more intermediate guide structures (18) [circular flange plates (Column 4, Lines 16-17)] connected to the tower body (12) and supporting a middle portion of the plurality of vertical supports (14); each of the one or more intermediate guide structures (18) comprises a plurality of extensions [circular flange plate (Column 4, Lines 16-17)] radially extending from the tower body (12), and wherein each of the plurality of extensions comprises a ring guide [area of flange plate where vertical support goes through] disposed at a distal end thereof which surrounds and accommodates the middle portion of a corresponding vertical support (14); each of the one or more intermediate guide structures (18) comprises a structural support ring [circular flange plate (Column 4, Lines 16-17)], and wherein the structural support ring connects to the tower body (12) at a center thereof and comprises a plurality of ring guides [area of flange plate where vertical support goes through] surrounding and accommodating the middle portion of the plurality of vertical supports (14); Figure 18 shows the support structure [structure that connects a top portion of each of the vertical supports to the tower body] comprises a plurality of extended plates (70 and 72) radially extending from the tower body (12), and wherein each of the plurality of extended plates comprises a through hole [unlabeled] disposed at a distal end thereof which accommodates and fixes the top portion of a corresponding vertical support (14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an intermediate guide structure connected to the tower body supporting a middle portion of the vertical supports in order to add further reinforcement for the vertical support.
Regarding claim 31, Stiesdal in view of Agassi teach a tower structure. Furthermore, Stiesdal teaches in Figure 3 [annotated below], the support structure (23) comprises a structural support ring (B), and wherein the structural support ring (B) connects to the tower body (211/212) at a center thereof and comprises a plurality of through holes (C) accommodating and fixing the top portion of the plurality of vertical supports (22).

    PNG
    media_image1.png
    503
    620
    media_image1.png
    Greyscale

Regarding claim 32, Stiesdal in view of Agassi teach a tower structure. Furthermore, Stiesdal teaches in Figure 3 [annotated above], the support structure (23) comprises a plurality of extended plates (A and B) radially extending from the tower body (211/212), and wherein each of the plurality of extended plates (A and B) comprises a through hole (C) disposed at a distal end thereof which accommodates and fixed the top portion of a corresponding vertical support (22). 
Regarding claim 33, Stiesdal in view of Agassi teach a tower structure. Furthermore, Stiesdal teaches in Figure 3 [annotated above], the support structure (23) comprises a structural support ring (B), and wherein the structural support ring (B) connects to the tower body (211/212) at a center thereof and comprises a plurality of through holes (C) accommodating and fixing the top portion of the plurality of vertical supports (22).
Regarding claim 34, Stiesdal in view of Agassi teach a tower structure. Furthermore, Agassi teaches in Figure 10, a foundation (42) (Column 4, Line 32) includes a plurality of piles (44) [rock anchors (Column 4, Line 32)] securing the foundation (42) to a ground, and wherein a bottom end of the each of the plurality of vertical supports (40) [cables (Column 4, Line 31)] are fixed to the foundation (42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of piles for the foundation in order to evenly spread the mass of the tower on the ground.
Regarding claim 35, Stiesdal in view of Agassi teach a tower structure. Furthermore, Agassi teaches in Figure 10, a bottom end of the each of a plurality of vertical supports (40) [cables (Paragraph 0033)] are fixed to the foundation (42) by a plurality of piles (44) [rock anchors (Paragraph 0033)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of piles for the foundation in order to evenly spread the mass of the tower on the ground.
Regarding claim 36, Stiesdal in view of Agassi teach a tower structure. Furthermore, Agassi teaches in Figure 2, a plurality of vertical structures (14) are symmetrically fixed around the perimeter of the tower body (12) and are cables (Paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cables for the vertical structures in order to resist tension and compression (Column 2, Lines 60-65).
Regarding claim 37, Stiesdal in view of Agassi teach a tower structure. Furthermore, Stiesdal teaches in Figure 1, the support structure (23) connects the top portion of the vertical supports (22) at mid-height of the tower body (21).
Allowable Subject Matter
It appears as though claims 1-13 could be allowable should the 112 offending subject matter be changed with something from Paragraph 0062 of the Specification about being laterally restrained but not fixed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635